— In an action by a building contractor to recover for work done under a written contract and under additional oral agreements, the appellant contends that the complaint is insufficient because of section 33-e of the Personal Property Law. Order denying appellant’s motion, under rule 106 of the Rules of Civil Practice, to dismiss the complaint for failure to state facts sufficient to constitute a cause of action, affirmed, with $10 costs and disbursements. No opinion. Nolan, P. J., Carswell, Adel, Wenzel and MaeCrate, JJ., concur. [See post, p. 846.]